Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald R. Mayfield, Jr., appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint for failure to comply with a court order. We affirm.
A plaintiffs failure to comply with a court order may warrant involuntary dismissal. Fed.R.Civ.P. 41(b). We review such a dismissal for abuse of discretion. Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.1989). Our review of the record discloses no support for Mayfield’s contention on appeal that he filed a timely response, as we see no evidence that the district court received such a response, timely or otherwise.
Accordingly, we find that the district court did not abuse its discretion, and affirm the judgment below. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.